PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/939,042
Filing Date: 28 Mar 2018
Appellant(s): Johnson Controls Technology Company



__________________
Matthew C. Henwood, FLETCHER YODER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant submits that Kelley and/or Shah do not appear to support a prima facia case of obviousness over the present claims because the cited references do not disclose each and every feature recited by the claims.   Appellant consistently attacks each reference individually ignoring the examiner’s analysis of what would have been obvious to one of ordinary skill in the art when looking at the teachings of both references.
First, appellant argues that Kelley and/or Shah do not appear to teach a controller of an HVAC unit configured to display an amount of airflow, where the controller is disposed at the HVAC unit.  Appellant’s specification (claim 27) recites that the display of the controller can be a phone or tablet – in other words, the controller may comprise a display that is not “disposed at the HVAC unit” while the controller itself is “disposed at the HVAC unit”.   
The obviousness rejection sets forth that Kelley shows a sensor tube arrangement in an airflow path with first and second sensors to collect data indicative of airflow through the blower and air pressures at multiple points in the system.   These pressures are then used to determine an amount of airflow based on a differential between the first and second pressures. 
   While Kelley shows the calculation of the amount of airflow through the system based on the pressure differential, it is unclear whether Kelley displays this amount of airflow information.  Column 5, line 67 – Column 6, line 2 state: “the sensor tube arrangement can be installed for continuous monitoring and adjustment of the airflow.”  Column 6, lines 6-7 shows an automated warning system for when the airflow falls below a threshold.   This is an indication that the airflow is continuously calculated by Kelley in the manner claimed and the combination of these two phrases implies that this information is available to be “continuously monitored”, yet does not specifically mention a display.
The Shah reference is relied upon to show a system for determining root causes of problems in HVAC systems based on sensor readings and shows a display.    Shah clearly shows that one of the display items is the amount of airflow (paragraph 0014).   The examiner maintains this one of ordinary skill in the art would find the display of airflow as shown in Shah to be an obvious addition to the airflow calculations done in Kelley.
Regarding the phrase “wherein the controller is disposed at the HVAC unit”, Kelley clearly shows that the system may be “permanently installed” for measurement of airflow.  A review of appellant’s specification to determine the intended meaning of “disposed at the HVAC unit” shows only the use of the term ‘disposed’ with regard to the sensors as a synonym for a physical location.    Appellant’s figure 5 shows only dotted lines connecting the controller 48 to the blower assembly.   The term ‘disposed’ must be taken broadly and is treated as “at the location of” or “in the vicinity of”.   The display is further claimed as part of the controller but is noted in the specification and claim 27 as a phone or tablet.   The Kelley reference does not show any controller located away from the HVAC equipment and notes that the system may be “permanently installed” which reads on the phrasing “disposed at the HVAC unit” when read broadly in light of the specification.
Regarding the argument that Kelley does not show “a controller configured to…determine an amount of airflow based on the differential between the first pressure and the second pressure and by referencing a characteristic profile associated with the model of HVAC unit”, Kelley shows the generation of the airflow pressure table in column 5, lines 25-39.  This table is then used to determine the pressure/airflow relationship for a “particular air handling unit 20”.  Fig. 3 further shows this airflow (cubic feet per minute) and pressure differential concept specifically with relation to an “ACME AIR HANDLING UNIT MODEL AHU 9999” – or as claimed, a “characteristic profile associated with the model of HVAC unit”.   The concept of using the created pressure/airflow table has been shown in the previously cited Column 5, line 67 – Column 6, line 12 which again states: “the sensor tube arrangement can be installed for continuous monitoring and adjustment of the airflow” and “In cases where the airflow drop is drastic, a secondary warning can be delivered which instructs the operator to contact a technician to service the unit or an automated shutdown of the AC system may be initiated.”   This permanent installation and associated automated calculations performed resulting in an automated response must be considered to be a “controller”.
Appellant’s argument regarding the “manual reading by a technician” is again brought up in regard to the combination of references as a reason why the two references would not support a prima facie case of obviousness.   As shown above, Kelley does show automated calculations using a control device based on sensor readings of a pressure differential.   Shah is a fault tree analysis program which takes data regarding faults in HVAC systems to determine a root cause.  Each reference is used for its express purpose in the field of HVAC problem analysis and the examiner maintains that the combination of references is proper.
With regard to claim 28, Appellant argues that “the Examiner has failed to cite anything in Kelley teaching that the relationship between an amount of airflow deliverable by a blower and a velocity of the blower is a linear relationship”.   The words “linear relationship” were used by the examiner as showing the relationship between CFM and pressure and was incorrectly stated.   However, claim 28 states simply “relationship”.  Figure 3 of Kelley very clearly shows a relationship between CFM and pressure – in fact the mere existence of the table in Figure 3 is a relationship between the pressure and airflow.
Referring to appellant’s arguments with regard to claim 9: “Accordingly, Finkham does not appear to teach memory storing a characteristic profile associated with or specific to a model of an HVAC unit”, “person of ordinary skill in the art would not be motivated to modify the system of Kelley to include the use of the fan curve and control algorithms of Finkham”, and “appears to be an unneeded modification”.
Finkham is relied upon in this rejection to show that storing profile data in a memory for a specific HVAC unit is known (paragraphs 0064, 0087).   Finkham uses different fan curves for specific models of blower than Kelley, but they are used for the same purpose – the knowledge of the relationship between blower speed, pressure in the system, and the resulting airflow.   Appellant argues that this modification of Kelley is an unnecessary modification because it is unclear how the modification would benefit the system of Kelley.  Examiner maintains that this modification is a different way of achieving a similar result in a known way.  The generation of an airflow relationship based on RPM of the blower vs a pressure relationship as shown in Kelley is a known method for determining airflow of a specific model of blower.
With regard to appellant’s arguments directed to claim 18: “Finkham does not appear to teach a controller configured to determine whether an amount of airflow is less than a threshold amount and adjusts operation of the blower when the amount of airflow is less than the threshold amount”.     This broad statement is shown at least in paragraph 0069 of Finkham which shows the control algorithms being actively applied in a building: “The actual airflow rate maintained by other embodiments of the present invention does not differ from the commanded rate by more than five percent (5%) of the commanded rate”.  In this phrase the commanded rate (or 5% therefrom) is a threshold where if the actual airflow falls below the threshold, the fan is adjusted to provide additional airflow.
Finally, with regard to claim 27, appellant argues that “Yenni does not appear to teach that the smart platform 104 receives measurements from a controller of an HVAC unit” and then goes on to show that Yenni receives measurement data from a smart manifold and displays that information on a screen of a smart phone or tablet computer (paragraphs 0065-0067).  Yenni is not relied upon in any way to show any features related to HVAC.  Yenni is only relied upon to show that the display of measured/calculated data from a system onto a smart phone or tablet computer is well known.  The steps of making these calculations and preparing the measurement data itself have been well documented with regard to Kelley above.










For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        



Conferees:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.